DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	The amendment filed August 3, 2022 has been received and entered.
3.	Claims 1-22 are currently pending.

Election/Restrictions
4.	Applicant’s election of Group X, claim 11, with claims 1 and 12-22 as linking claims in the reply filed on August 3, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
5.	Claims 2-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
6.	Claims 1 and 11-22 are examined on the merits.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

7.	Claims 1 and 11-22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen (JP 2007-084448 A – English translation) in view of Alexiades-Armenakas (US 8,529,925).
Chen teaches a topical skin composition for treating skin aging comprising an extract from Bougainvillea glabra.  The reference teaches that the extract can be made using water or ethanol as a solvent.  The reference teaches using the stem and other portions of the plant to create the extract.  The reference teaches using 0.001 to 10% of the extract in the composition.  The reference teaches that the extract is combined with carriers such as humectants, thickeners, water, sequestering (chelating) agents, preservatives, ethanol, and glycerin.  The reference teaches that the composition is formulated into solutions, emulsions, powders, creams or lotions (see paragraphs 10, 12, 13, 22, 28, 30, 31, 32, 33, 34, 58, 64, and 70 of the translation).  The reference does not specifically teach that the powder is made by lyophilizing the extract.  However, lyophilization is a well known and commonly used method for drying extract ingredients to a powder.  An artisan of ordinary skill would be motivated to utilize this well known technique.  The reference also does not specifically teach combining the B. glabra extract with hyaluronic acid, tocopherol, phenoxyethanol, sodium hydroxide, and ethylhexylglycerin.
Alexiades-Armenakas teaches a topical composition for treating skin aging that comprises a carrier composition useful for botanical extract ingredients which have anti-aging properties.  The carrier composition comprises hyaluronic acid as the salt hyaluronate, glyercin, tocopherol, phenoxyethanol, sodium hydroxide, and ethylhexylglycerin (see the tables at columns 13-16).
Thus, it was known in the art at the time of the invention that hyaluronic acid, glycerin, tocopherol, phenoxyethanol, sodium hydroxide, and ethylhexylglycerin were useful together as carrier ingredients in anti-aging topical compositions.  Therefore, an artisan of ordinary skill would have reasonably expected that these known ingredients would be useful as carrier ingredients for the anti-aging B. glabra extract taught by Chen. This reasonable expectation of success would have motivated the artisan to modify Chen to include the addition of hyaluronic acid, tocopherol, phenoxyethanol, sodium hydroxide, and ethylhexylglycerin to the B. glabra extract during the formulation of the topical composition.  Consequently, applicant’s invention is considered to be an obvious modification of the prior art.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
8.	Claims 1 and 11-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-24 of copending Application No. 17/186,718 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the reference application overlap substantially with the current claims.  The claims of the reference application encompass a topical composition comprising B. glabra extract in combination with glycerin, hyaluronic acid, tocopherol, phenoxyethanol, sodium hydroxide, ethylhexylglycerin, water, a chelating agent, a moisturizing agent, a preservative, and a thickening agent.  The reference application also claims using an ethanolic extract from the whole plant and a lyophilized extract.  The reference application also claims an emulsion, a cream, a lotion, a solution, and using a concentration of 0.001 to 5% of the extract in the composition.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

9.	No claims are allowed.

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Susan Coe Hoffman whose telephone number is (571)272-0963. The examiner can normally be reached M-Th 8:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN HOFFMAN/Primary Examiner, Art Unit 1655